Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 2/18/22.  The claims are not amended.  Claims 1-39,41-47,79,92-114,116-119 are pending.
Claim Rejections - 35 USC § 103
Claims 1-39,41-47,79,92-114,116-119   is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrljic ( 2015/0305390 ) in view of Teranishi ( 4379084).
For claims 1-7,11,15-21,24-25,26,27,30,32,33,34,36,37,47,81 Vrljic discloses meat substitute product.  The product comprises muscle replica, plant-based adipose and connective tissue.  Coacervates that include one or more proteins can be used to help bind the ingredients to each other.  The muscle replica and connective tissue comprises isolated and purified plant protein such as pea globuline, pea albumin, lentil protein,zein, chickpea protein, lupine protein, legume protein, mixture thereof etc..  The adipose replica comprises isolated plant protein, one or more oil and lecithin.  The oil is selected from the group consisting of  corn oil, olive oil, sunflower oil, flaxsee oil, palm oil, shea butter, cocoa butter, etc..  and combination thereof.  The adipose replica has a fat release temperature from 23 degrees C to 301 degrees C.  The one or more isolated and purified proteins can comprise an abundant protein that comprises  up to 80% of the total protein and can be from sources as set forth in paragraphs 0115-0119.  In some embodiments, proteins can be subjected to freeze alignment to texturize the proteins without extrusion.  The freeze-aligned protein can be subjected to further processing( by soaking in solutions comprising beef flavors and leghemoglobin) and used in combination with adipose replicas and connective tissue replicas.  In some embodiments, the fibers are formed by extrusion of the protein component through an extruder into asymmetric fibers prior to incorporation into the food product.  Additional components of animal muscle tissue include those listed in paragraph 0173.  Bundles of spun fibers can be produced by forcing protein “ dope” through spinnerets with many small holes with diameter of each hole approximately 200 microns.  The adipose replicas comprise emulsions of plant-derived lipids, one or more isolated and purified protein and lecithin.  The cooking characteristics and physical properties can be controlled allowing the plant based composition to mimic animal based adipose. The fat replica can be a gelled emulsion comprising fat droplets wherein the fat droplets accounts for 70-99% of the volume of the emulsion.  The fat droplets are stabilized by addition of surfactants.  The plant oils can be modified with flavoring or other agents such as heme proteins, amino acid, organic acids, lipids, alcohols, aldehydes, ketones, lactones, furans, sugars, or other flavor precursor to recapitulate the taste and smell of meat during and after cooking.  Additional polysaccharides can be added including flax seed polysaccharides and xanthan gum.  When an adipose replica is cooked, fat leaks from the structured replica as it is cooked.  Emulsification forms a homogenous mixture of the fat held in a matrix of proteins and lecithin.  Gelation results in a firmer and more stable emulsion.  The gel can be a hydrogel, an organogel or a xerogel.  The gel can be thickened to a desired consistency using an agent based on polysaccharides or protein such as those listed in paragraph 0213.  The emulsion comprises an oil phase added to the aqueous phase to provide a more robust emulsion.  Optional ingredients such as heme-containing protein and/or one or more flavor compounds such as amino acids, sugars, thiamine or phospholipids to provide an improved flavor to the final product.  The connective tissue replica consists of a fibrous or fibrous-like structure which can consist of protein.  The protein accounts for up to 90% or more of the protein content by weight.  The fibrous or fibrous-like structure can be formed by extrusion.  Fibers of different sizes can be incorporated into the compositions to control the properties of the compositions.  Tissues comprising between 1-50% of the fibers in the less than 1-10 micron range and between 10-50% of fibers in the 10-300 microns most closely approach animal connective tissue.  During extrusion, water content can be adjusted to about 60% to make a soft connective tissue replica.  In some embodiment, the meat substitute product comprises 40-90% muscle replica, 1-60% adipose tissue replica and 1-30% connective tissue replica.  The consumable contains components to replicate the component of meat.  Skeletal muscle typically consists of about 75% water, 19% protein, 2.5% fat,1.2% carbohydrates and 2.3% other soluble non-protein substances. The replica can comprise components in the ranges as set forth in paragraph 0259.  The ability to control the relative size and orientation of individual tissue replicas enable the flavor and aroma profile of consumables to be modified during cooking.  Mixed meat tissue replicas can increase the sense of flavors such flavors include compounds as listed in paragraphs 0282-0284.  The consumable can include compositions which can indicate that the consumable is cooking or has cooked.  ( see also paragraphs 0015,0016,0017,0018,0023,0032,0076,0115-0119,0146,0166-0174,0178-0201,0213-0215,0216,0235-0253,0254-0269,0282-0309
The adipose replica is equivalent to the claimed one or more agent release system; the muscle replica and the connective tissue replica is equivalent to the claimed one or more meat structured protein product.
Vrljic does not specifically disclose the emulsion comprising one or more agents to be released and the type of emulsion and agent as in claims 1,117-118, the specific sizes as in claim 6, the proportion as in claim 7, the composition as in claims 8-10, the amount of binding agent as in claims 11-12, the distribution as in claims 22-23, the specific proportion of as in claim 29, the emulsifier as in claim 35, the lipid as in claims 38-39, the agent to be released as in claims 41-44, the amount of fiber as in claim 45, the specific formulations as in claims 46-47, the agent to be released as in claim 79, the color agent as in claims 94-97, the amounts as in claims 101-103, the fold volume as in claim 105 , the size as in claim 106 , the features as in claims 109-114,116 and the emulsifier as in claim 119.
Teranishi discloses protein material having an emulsion dispersed therein, which emulsion contains both oil and water phases.  The external phase of the emulsion being an oil phase.  The emulsion is a water in oil ( W/O) type.  Inclusions of flavoring agent in the water phase of the emulsion is essential not only to minimize the loss of the flavoring agent which would occur during the formation into fibers, but also to impart the excellent flavor-sustaining power to the final product.  However, this essential requirement should not contrued as excluding the possibility of adding an oil-soluble flavoring agent to the oil phase.  If flavoring agents are added to the emulsion and the protein material respectively are different from each other, a pleasing and sophisticated taste different from that given by a single flavoring agent can be appreciated.  It is a preferred embodiment to add extra flavoring agent to the aqueous material of protein separately from the addition of the flavoring agent to the water phase of the dispersed emulsion.  The fibrous protein material may be used as a material for meat product such as hamburger, sausage, etc.. ( see columns 1-4 and the examples)
	The agent to be released is an intended use of the product which does not determine the patentability of the product.  In any event, Vrljic discloses the adipose replica containing plant oil which can be modified with flavoring or other agents to recapitulate the taste and smell of meat during and after cooking.  Thus, it would have been obvious to one skilled in the art to add flavoring, aroma, coloring , tasting , protein,water etc.. or any components that are known to be associated with meat product to be released to optimize the meat replica product to be as closed to actual meat as possible. It would also have been an obvious matter of choice to select any type of agent depending on the flavoring, coloring, taste etc.. desired.  The selection of agent would have been within the skill of one in the art through routine experimentation.  Vrljic discusses the possible flavorings, odorants, aroma associated with meat product.  Optimization so that the most closely resemble to real product is possible would have been within the skill of one in the art through routine experimentation.  It would have been obvious to one skilled in the art to mix the adipose replica with the muscle and connective tissue replicas in the different ways depending on the appearance to actual meat product  desired.  For instance, if it desired to have the fat uniformly distributed throughout, it would have been obvious to mix the adipose replica uniformly throughout the  composition or to distribute non-uniformly if such variation is wanted.  As to the size of the emulsion, since the purpose of the adipose replica is to simulate fat particles in the meat.  It would have been obvious to one skilled in the art to determine the size of the emulsion depending on the fat particles or fat portion that is being simulated.  Such determination is a matter of optimization which would have been well within the skill of one in the art through routine experimentation.  It would have been obvious to vary the protein composition in amount of protein, carbohydrate, fiber, lipid and water depending on the product made and the nutrition wanted.  Vrljic discloses such components are added to make the consumable food product.  It would have been obvious to one skilled in the art to determine the amount of binding agent such as a cohesive structure is formed.  Such amount is a result-effective variable that can readily be determined through routine experimentation.  It would have been obvious to use varying proportion of different lipid as an obvious matter of choice.  It would have been obvious to use any known emulsifier or other lipid including wax as an obvious matter of preference.  Using an alternative ingredient to perform the same function would have been obvious to one skilled in the art.  It would have been obvious to use any coloring and specific proportion of different colorings depending on the color wanted for the product.  Such parameter can readily be determined by one skilled in the art.  Vrljic discloses different food additives can be added to the meat substitute product including preservative, antioxidant, vitamin etc..  It would have been obvious to one skilled in the art to determine the amount depending on the nutrition wanted.  Vrljic discloses the protein fiber can be of different sizes.  It would have been obvious to one skilled in the art to determine the sizes depending on the meat product that is desired to be substituted.  It would have been obvious to determine the size volume hydration depending on the protein and the product being made.  Since Vrljic discloses similar product with an agent release system, it is obvious the property of imparting or enhancing the color of the uncooked or cooked product is obtained.  Furthermore, the objective of making a simulated meat product is to make the product to resemble real product.  Thus, one skilled in the art would have determined through experimentation the optimum color and appearance to make the product to resemble actual product.  It would have been obvious to use emulsifier of varying HLB depending on the type of emulsion.  This can readily be determined by one skilled in the art.  With respect to the type of emulsion, Vrljic discloses adding oil phase to the aqueous phase but does not restrict the type of emulsion.  As shown in Teranishi, meat-like product can be formed to include W/O emulsion in fibrous protein material.  Thus, it would have been obvious to one skilled in the art to use W/O emulsion as using alternative ingredient to make the same type of product. Both Vrljic and Teranishi disclose to add emulsifier to the emulsion.  It would have been obvious to one skilled in the art to use any known emulsifier as an obvious matter of choice; sorbitan monostearate is a well-known emulsifier.  As shown in Teranishi, flavoring ingredient that is water soluble should be dispersed in the water phase and flavoring agent that is oil soluble should be dispersed in the oil phase.  Thus, it would have been obvious to one skilled in the art to disperse the flavoring in whatever phases depending on the type of flavoring as taught in Teranishi.  If a water-soluble flavoring agent is used, it would have been obvious to disperse it in the water phase in making the emulsion.  Teranishi also teaches to add flavoring agent to the emulsion as well as  separate flavoring component in the protein material.  It would have been obvious to add different components to obtain enhanced flavoring as taught in Teranishi and the two types are kept separately from each other.
Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive.
In the response, applicant argues that Vrljic is entirely devoid of any teaching or suggestion of a water-in-oil emulsion and that the creation of a plant-based adipose replica requires stabilization of the oil in water emulsion as set forth in paragraph 0188. Applicant further argues that different emulsions require different stabilization.  This argument is not persuasive.  Vrljic discusses the stabilization of the emulsion and paragraph 0188 discloses an oil in water emulsion.  However, the discussion pertaining to stabilization of the emulsion is not a disclosure that other type of emulsion cannot be used.  The discussion would have readily suggested to one skilled in the art that regardless of the type of emulsion, it must be stabilized to be functionally effective.  Thus, if a water in oil emulsion is used, the emulsion also must be stabilized.  It is known in the art as shown in Vrljic and Teranishi that emulsion whether it is oil in water or water in oil is stabilized by the use of emulsifier, polysaccharides such as xanthan gum, the way it is prepared such as to be non-fluidizing at ambient temperature etc..  Regardless of which type it is , the emulsion is to be stable in order for it to be used.  The difference between the two types are in the material that serves as the continuous phase; in W/O, the oil is the continuous phase and the reverse is done in O/W.  Both types of emulsions are known to be used in meat-like product containing texture, fibrous protein as shown in Vrljic and Teranishi.  Thus, it would have been obvious to one skilled in the art to use one or the other as an obvious matter of choice.  The discussion on paragraph 0182 is on emulsion being a gelled emulsion.  It is not specific to W/O or O/W.  All the component ingredients that are present in O/W emulsion are also present in W/O emulsion.  The difference is in the water or oil being the continuous phase.  Thus, Vrljic discussion of ingredients for stabilization of the emulsion is equally applicable W/O emulsion.
Applicant repeatedly argues the different types of stabilization of W/O emulsion versus O/W emulsion.  However, the claims are not specifically directed to method of stabilizing emulsion.  Even if W/O is less stable, there is insufficient evidence presented by applicant to show that one skilled in the art would not use W/O emulsion in a meat-like product.  In fact, the evidence is to the contrary because Teranishi discloses a meat-like product and teaches the inclusion of W/O emulsion.  Teranishi also discloses that the W/O emulsion is stable at ambient temperature and is successfully used with fibrous protein product to form a meat substitute product.
Applicant argues that the substitution proposed would materially alter the Vrljic product in such a manner that would render the Vrljic product inoperable for its intended purpose.  This argument is not persuasive because it is not supported by factual evidence.  The prior art clearly discloses both types of emulsion to be used with fibrous protein to form meat-like products.  Vrljic discloses O/W emulsion.  But, there is no explicitly teaching or disclosure that suggests the changing of the type of emulsion would change or destroy the nature of the product.  Applicant has not shown any evidence that the substitution would make the Vrljic product inoperable.  It is not even clear what applicant means by inoperable.  Attorney’s argument does not equate evidence.
Applicant further argues that any attempt to substitute the presently claimed water-in-oil emulsion with an oil-in-water emulsion of Vrljic would neither sequester nor protect the water soluble agent because the agent will be in the continuous phase of the O/W emulsion.  This argument is not persuasive because it is not suggested to substitute the claimed emulsion with the Vrljic emulsion.  Furthermore, the function of sequestering the water soluble agent pointed out by applicant is shown in Teranishi which teaches to add water soluble flavoring agent in the water phase to sequester it from the oil phase.
Applicant points to the different articles submitted and argues that emulsion type if not merely a matter of preference.  This argument is not persuasive. The claims are not directed to an emulsion by itself.   The articles submitted by applicant pertain to specific emulsion.  The emulsion as claimed is present in a meat-like food product.  Looking at the end product, there is no feature or characteristic to distinguish between a product containing O/W versus one containing W/O emulsion.  This is made clear in the instant specification.  Paragraph 0159 that " examples of suitable emulsions include but are not limited to water-in-oil emulsion,oil-in-water emulsions, O/W/O double emulsion, W/O/W double emulsion, pickering emulsions. Applicant has not established any criticality or unexpected result over the claimed emulsion as the specification discloses the types of emulsion are not limited. The clearest evidence that both types of emulsion can be used in meat-like product is disclosed in the prior art.  Both Vrljic and Teranishi are directed to emulsions to be used in meat-like product. The basic ingredients of the two types of emulsion are the same. While Vrljic discuss O/W emulsion, there is no disclosure to exclude other type of emulsion. The two types of emulsion are known in the art as shown in prior art. Thus, there is reasonable expectation of success to use O/W or W/O emulsion in the Vrljic product. There is no requirement for absolute expectation of success, only reasonable expectation of success. 
 	Applicant further argues that it is not possible to anticipate a functional agent release system for color transition based simply on the general concept of adding flavor to emulsion. Applicant states flavor agents have different chemical and structural properties which contribute to physical volatility in order to release aromas and taste.  This argument is not persuasive because it lacks supportive evidence.  The instant specification does not disclose any modification or enhancement to the flavoring or coloring to cause the release of the substance.  The coloring agent claimed such as turmeric, carmel, paprika etc.. are known ingredients.  Teranishi discloses that the inclusion of the flavoring agent in the water phase of the emulsion is essentially not only to minimize a loss of the flavoring but also to impart the excellent-flavor-sustaining power to the final product.  The flavoring must be released in order to impart flavoring to the final product.  If the flavoring is incorporated in the emulsion, it will be released.  When coloring or flavoring is incorporated into the emulsion of Vrljic, it will be release because it is present in the emulsion just as in the claimed product.  Applicant had not disclosed or claimed any structural feature that is specific to the releasing of the agent.  The agent is released from its presence in the emulsion and the emulsion is mixed with other ingredients to form the meat-like product.  Vrljic in view of Teranishi discloses such product.  Thus, the property of releasing the agent is present in absence of showing to the contrary.  Applicant argues that any mention of color change by Vrljic is a result of the iron or heme-containing protein.  The presence of iron or heme containing protein does not preclude one skilled in the art from adding additional flavoring or coloring.
Applicant argues the rejection is based on hindsight reconstruction.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the knowledge is clearly from the prior art as shown in the rejection.
Applicant also refers to the declaration filed on 6/28/21.  The declaration had already been addressed and was not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 2, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793